       Case 7:17-cv-02810-PMH-PED Document 235 Filed 01/04/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 RICKY KAMDEN-OUAFFO,

                                  Plaintiff,
  v.                                                               ORDER

 BALCHEM CORP., et al,                                             17-CV-2810 (PMH)

                                    Defendants.
 --------------------------------------------------------------X

 PHILIP M. HALPERN, United States District Judge:

        On December 23, 2020, Magistrate Judge Davison issued a Report and Recommendation

in which he recommended that the Court grant Defendants’ motion for sanctions and dismiss the

action with prejudice. (Doc. 225). The next day, on December 24, 2020, Plaintiff filed an

“Application For Pre-Motion Conference Regarding The Muslim Plaintiff’s Rule 72(b) Motion To

Reject Magistrate Davison’s [ECF# 225] R&R.” (Doc. 229). On December 31, 2020, Defendants

filed a letter opposing Plaintiff’s request for a pre-motion conference (Doc. 233), and, on January

4, 2021, Plaintiff filed a Reply to his pre-motion conference request (Doc. 234).

        Federal Rule of Civil Procedure 72(b)(2) provides:

        Within 14 days after being served with a copy of the recommended disposition, a
        party may serve and file specific written objections to the proposed findings and
        recommendations. A party may respond to another party's objections within 14 days
        after being served with a copy. Unless the district judge orders otherwise, the
        objecting party must promptly arrange for transcribing the record, or whatever
        portions of it the parties agree to or the magistrate judge considers sufficient.

        Thus, no pre-motion conference is required prior to Plaintiff filing his Objections to the

Magistrate Judge’s Report and Recommendation. This Court’s Individual Practices specifically

exempts objections to a Magistrate Judge’s Report and Recommendation from the pre-motion

conference requirement. (Individual Practices Rule 2(C) (“[A] pre-motion conference is required




                                                        1
     Case 7:17-cv-02810-PMH-PED Document 235 Filed 01/04/21 Page 2 of 2




prior to the filing of any motion, except . . . objections to Magistrate Judges’ rulings”)).

Accordingly, Plaintiff’s request for a pre-motion conference in anticipation of filing his Objections

to the Magistrate Judge’s Report and Recommendation is denied an unnecessary.

       In accordance with Rule 72 and the Report and Recommendation, Plaintiff shall, by

January 11, 2021, file his Objections to the Report and Recommendation (Doc. 225). Alternatively,

by January 11, 2021, Plaintiff may notify the Court that the Court should construe Doc. 229 as his

Objections to the Report and Recommendation. Pursuant to Rule 72, Defendants may respond to

Plaintiff’s Objections to the Report and Recommendation within 14 days of being served a copy

of same. No Reply will be permitted.


                                                              SO ORDERED:

Dated: New York, New York
       January 4, 2021
                                                              ________________________
                                                              Philip M. Halpern
                                                              United States District Judge




                                                 2
